82196: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-27747: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 82196


Short Caption:GANDALF VENTURES, LLC VS. LVNS INVS., LLCCourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A773329Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Disposition Filed/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:01/12/2021 / Turner, WilliamSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantBridget BarrowDavid J. Winterton
							(David J. Winterton & Associates, Ltd.)
						


AppellantGandalf Ventures, LLCDavid J. Winterton
							(David J. Winterton & Associates, Ltd.)
						


RespondentLVNS Investments, LLCJames R. Christensen





Docket Entries


DateTypeDescriptionPending?Document


12/10/2020Filing FeeFiling Fee due for Appeal. (Appellants Gandalf and Barrow) (SC)


12/10/2020Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Appellants Gandalf and Barrow) (SC)20-44908




12/10/2020Notice/OutgoingIssued Notice to File Case Appeal Statement/Civil. Due date: 10 days. (Appellants Gandalf and Barrow) (SC)20-44910




12/10/2020Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (Appellants Gandalf and Barrow) (SC)20-44913




12/10/2020Filing FeeFiling Fee due for Appeal. (Appellant Luxe Est.) (SC)


12/10/2020Notice of Appeal DocumentsFiled Notice of Appeal. (Appellant Luxe Est.) (SC)20-44914




12/10/2020Notice/OutgoingIssued Notice to File Case Appeal Statement/Civil. Due date: 10 days. (Appellant Luxe Est.) (SC)20-44916




12/10/2020Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (Appellant Luxe Est.)20-44918




12/21/2020Filing FeeFiling Fee Paid. $250.00 from David J. Winterton & Assoc. Check no. 12024. (Appellants Gandalf and Barrow) (SC)


01/08/2021Order/ProceduralFiled Order Partially Dismissing Appeal. To date, Luxe Estates & Lifestyles, LLC has not paid the filing fee or otherwise responded to this court's notice.  Accordingly, Luxe Estates & Lifestyles, LLC's appeal is dismissed. Luxe Estates & Lifestyles, LLC shall be removed from the caption. (SC)21-00590




01/08/2021Order/ProceduralFiled Order Directing Appellants to File Case Appeal Statement. Case Appeal Statement due: 7 days. (SC).21-00696




01/11/2021Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellants - due: 21 days. (SC)21-00721




01/12/2021Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: William C. Turner. (SC)21-00996




01/14/2021Docketing StatementFiled Appellants' Civil Docketing Statement. (SC)21-01231




01/14/2021Notice of Appeal DocumentsFiled Appellants' Case Appeal Statement. (SC)21-01244




01/26/2021Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for: TBD. (SC)21-02421




02/23/2021Notice/IncomingFiled Appellant's (Luxe Estates and Lifestyles) Notice of Appearance for Terry A Coffing and Kathleen A. Wilde. (REJECTED PER NOTICE FILED ON 2/24/21)(SC)


02/24/2021Notice/OutgoingIssued Notice of Rejection of Filed Document. (SC)21-05440




02/24/2021MotionFiled Appellant's (Luxe Estates & Lifestyles, LLC) Motion to Reconsider Order of Dismissal and Reinstate Appeal. (SC)21-05511




03/01/2021MotionFiled Respondent's Response to Motion to Reconsider Order of Dismissal and Reinstate Appeal. (SC)21-05894




03/10/2021MotionFiled Appellant (Luxe Estates & Lifestyles) Reply in Support of Motion to Reconsider Order of Dismissal and Reinstate Appeal. (REJECTED PER NOTICE ISSUED ON 3/10/21) (SC)


03/10/2021Notice/OutgoingIssued Notice of Rejection of Filed Document. (SC)21-06952




03/10/2021MotionFiled Appellant's Luxe Estates & Lifestyles) Motion to Extend Time to File Reply in Support of Motion to Reconsider Order of Dismissal and Reinstate Appeal. (SC)21-06990




03/10/2021MotionFiled Appellant's (Luxe Estates & Lifestyles) Reply in Support of Motion to Reconsider Order of Dismissal and Reinstate Appeal. (SC)21-06994




03/10/2021Order/ProceduralFiled Order Denying Motion.  On January 8, 2021, this court entered a clerk's order that dismissed Luxe Estates & Lifestyles, LLC, A Domestic Limited-Liability Company's appeal.  On February 24, 2021, Luxe filed an untimely motion for reconsideration of that order.  Respondent opposes the motion.  The motion is denied.  (SC)21-07003




05/03/2021Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter. (SC)21-12656




05/04/2021Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated. The parties were unable to agree to a settlement.  Appellant(s): 14 days transcript request; 90 days opening brief and appendix.  (SC)21-12781




07/30/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellants' opening brief and appendix due: August 16, 2021. (SC)21-22204




08/16/2021MotionFiled Appellants' Motion to Extend Time to File Opening Brief and Appendix. (SC)21-23786




08/17/2021Order/ProceduralFiled Order Granting Motion. Appellant's opening brief and appendix due: September 16, 2021. (SC)21-24016




09/16/2021MotionFiled Appellants' Motion to Dismiss Appeal. (SC)21-26904




09/27/2021Order/DispositionalFiled Order/Voluntary Dismissal. Order Dismissing Appeal. Case appearing, appellants' motion for a voluntary dismissal of this appeal is granted. "This appeal is dismissed."  Case Closed/No Remittitur Issued. (SC)21-27747





Combined Case View